ORDER
| iDuring the course of reviewing the record in this matter, we determined respondent testified to actions in connection with his preparation and notarization of a pauper affidavit on behalf of his clients which might constitute misconduct, but which have not been charged by the Office of Disciplinary Counsel. In the interest of due process, we find it appropriate to defer consideration of the charged misconduct pending investigation of the additional issues arising from respondent’s notarial actions. Accordingly,
IT IS ORDERED the matter be remanded to the Office of Disciplinary Counsel for additional investigation and institution of amended formal charges. The amended charges, together with the original charges, shall be heard by a hearing committee which shall issue a report making factual findings on both sets of charges. The disciplinary board shall then make a single recommendation to this court, reflecting both the original charges and amended charges.
WEIMER, J., dissents and assigns reasons.
CATHERINE D. KIMBALL, C.J., dissents for the reasons assigned by Justice WEIMER.
FOR THE COURT:
/s/ Bernette J. Johnson /s/ Justice, Supreme Court of Louisiana
*416WEIMER, J., dissents.
11Because this matter was orally argued, I would address the conduct before the court.